SOMMBRVILLE, J.
Defendants were charged with assaulting one Charles Zenor, and by putting the said Zenor in fear, did unlawfully, willfully, feloniously, forcibly, and violently rob, take, steal, and carry away $13, the property of said Zenor.
[1, 2] Defendants argue that the information against them was filed under section 809, Revised Statutes. In this, they are mistaken. It was filed under section 810. The robbery with which they are charged was of money from the person of Zenor; and robbery from the person is provided for in section 810. The prior section (809) is more directly applicable to “the robbery of goods and chattels.”
Defendants moved to arrest the judgment on the ground that the indictment is fatally defective on its face, in that it does not contain the allegation “against the will” of the person said to have been robbed; and, further, because the indictment does not contain the allegation that the money was robbed “from the person” of the said Charles Zenor.
It was unnecessary to charge that the robbery was committed “against the will” of Charles Zenor; for the reason that the indictment charges that the defendants put said Zenor “in fear,” and unlawfully, feloniously, willfully, forcibly, and violently robbed him of $13.
After thus charging defendants, it would have been tautological to have added the phrase “against his will.” The words “against the will” are not more expressive than are the words “unlawfully, willfully, feloniously, forcibly, and violently.” The latter words imply that the money was taken against the will of the person robbed. State v. Patterson, 42 La. Ann. 934, 8 South. 529.
Judgment affirmed.